EXHIBIT 10.3

 
SIXTH AMENDMENT AND CLOSING AGREEMENT
 
This Sixth Amendment and Closing Agreement (the “Agreement”) is made and entered
into as of August ___, 2016 by and among Friendable Inc. (f/k/a iHookup Social
Inc.), a Nevada corporation (the “Company”) and the parties identified on the
signature page hereto (each a “Purchaser” and collectively, “Purchasers”).
Capitalized terms used but not defined herein will have the meanings assigned to
them in the March 8, 2016 Securities Purchase Agreement and Transaction
Documents (as defined below), as amended pursuant to an Amendment and Closing
Agreement dated May 17, 2016 (“Amendment Agreement”), as further amended
pursuant to a Second Amendment and Closing Agreement dated May 20, 2016 (“Second
Amendment Agreement”), as further amended pursuant to a Third Amendment and
Closing Agreement dated June 3, 2016 (“Third Amendment Agreement”), as further
amended pursuant to a Fourth Amendment and Closing Agreement dated June 16, 2016
(“Fourth Amendment Agreement”), and as further amended pursuant to a Fifth
Amendment and Closing Agreement dated July 8, 2016 (“Fourth Amendment
Agreement”).
 
WHEREAS, the Company and Purchasers identified on Schedule A entered into
Securities Purchase Agreements (“March 2016 SPA”) and related Transaction
Documents with respect to the Securities identified on Schedule A (“March 2016
Transaction Documents”) as amended pursuant to the Amendment Agreement and
further amended pursuant to the Second Amendment Agreement and further amended
pursuant to the Third Amendment Agreement and further amended pursuant to the
Fourth Amendment Agreement and further amended pursuant to the Fifth Amendment
Agreement; and
 
WHEREAS, the parties wish to further amend the terms of the March 2016 SPA to
increase the Initial Closing Note principal amount from $691,750 to $804,500
(inclusive of Coventry Enterprises LLC’s investment of $90,000 and Note in the
amount of $5,000 issued to Palladium Capital Advisors LLC both on March 8, 2016)
and which amount also includes as follows:
 
(i)           $110,00 Note principal amount issued on the March 8, 2016 Closing
to Alpha Capital Anstalt, $100,000 additional note principal amount added on May
17, 2016 (“Allonge #1”) to the Note issued to Alpha Capital Anstalt on March 8,
2016, an additional $110,000 additional note principal amount added on May 20,
2016 (“Allonge #2”) to the Note issued to Alpha Capital Anstalt on March 8,
2016, an additional $160,000 additional note principal amount added on June 3,
2016 (“Allonge #3”) to the Note issued to Alpha Capital Anstalt on March 8,
2016, an additional $50,000 additional note principal amount added on June 16,
2016 (“Allonge #4”) to the Note issued to Alpha Capital Anstalt on March 8,
2016, an additional $50,000 additional note principal amount added on July 8,
2016 (“Allonge #5”) to the Note issued to Alpha Capital Anstalt on March 8,
2016, and an additional $110,000 note principal amount to be added to the Note
issued to Alpha Capital Anstalt on March 8, 2016 in the form of Allonge #6 for
an aggregate Subscription Amount by Alpha Capital Anstalt of $690,000;
 
(ii)           $5,000 Note principal amount issued on the March 8, 2016 Closing
to Palladium Capital Advisors LLC, $2,500 additional note principal amount
representing a portion of the Placement Agent fee issued in the form of Allonge
#1 added on May 17, 2016 (“Allonge #1”), an additional $2,750 note principal
amount added on May 20, 2016 (“Allonge #2”) representing a portion of the
Placement Agent fee added to the Note issued to Palladium Capital Advisors LLC
on March 8, 2016, an additional $4,000 note principal amount added on June 3,
2016 (“Allonge #3”) representing a portion of the Placement Agent fee added to
the Note issued to Palladium Capital Advisors LLC on March 8, 2016, an
additional $1,250 note principal amount added on June 16, 2016 (“Allonge #4”)
representing a portion of the Placement Agent fee added to the Note issued to
Palladium Capital Advisors LLC on March 8, 2016, an additional $1,250 note
principal amount added on July 8, 2016 (“Allonge #5”) representing a portion of
the Placement Agent fee added to the Note issued to Palladium Capital Advisors
LLC on March 8, 2016, and an additional $2,750 note principal amount
representing a portion of the Placement Agent fee to be added to the Note issued
to Palladium Capital Advisors LLC on March 8, 2016 in the form of Allonge #6 (as
further described in Paragraph 6 below) as part of the Initial Closing for an
aggregate Subscription Amount by Palladium Capital Advisors LLC of $19,500.
 
 
1

 
 
The additional note principal amounts of $110,000 and $2,750 are the “Sixth
Additional Subscription Amount”, and which Subscription Amount shall be included
as part of the Offering.
 
NOW THEREFORE, in consideration of promises and mutual covenants contained
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby consent and agree as
follows:
 
1.          The Purchasers and Palladium Capital Advisors LLC each consent and
agree to the amendment of the terms of the Offering and upon the closing of the
Sixth Additional Subscription Amount to include such Sixth Additional
Subscription Amount as part of the Initial Closing of the Offering (“Sixth
Additional Initial Closing Date”).
 
2.           The Company represents that except as updated and modified on the
Sixth Additional Initial Closing Date Schedules annexed hereto, the Schedules
provided with the March 2016 SPA are and will be true and accurate on the Sixth
Additional Initial Closing Date.
 
3.           Except as specifically described in this Agreement, all of the
Company’s representations and warranties contained in the March 2016 Transaction
Documents are and will be true and accurate as of the Sixth Additional Initial
Closing Date.
 
4.           Except for items affected merely by the passage of time, all of the
Purchasers’ representations and warranties contained in the March 2016
Transaction Documents are true and accurate as of the Sixth Additional Initial
Closing Date.
 
5.           The parties agree to amend Schedule A to the March 2016 Transaction
Documents Escrow Agreement to include the Sixth Additional Subscription Amount
therein.
 
6.           In connection with the Sixth Additional Initial Closing, Palladium
Capital Advisors LLC agrees to take its compensation of 7.5% as follows: 5% in
cash ($5,500) and 2.5% ($2,750) in the form of Allonge #6 to the Note issued to
Palladium Capital Advisors LLC on March 8, 2016 which will be used as payment of
Palladium Capital Advisors LLC’s Subscription Amount per Schedule 3.1(s) of the
March 2016 SPA (which was identical to the Purchaser’s Note). The foregoing
notwithstanding, Palladium Capital Advisors LLC hereby agrees to waive all of
the Warrants issuable to Palladium Capital Advisors LLC in connection with this
Sixth Additional Initial Closing.
 
7.           Annexed hereto as Exhibit C is the form of Sixth Additional Initial
Closing Escrow Agreement to be executed by the parties in connection with the
Sixth Additional Initial Closing.
 
8.           On or before the Sixth Additional Initial Closing Date, the Company
undertakes to deliver a bring down legal opinion with an amended schedule to the
legal opinion provided to Purchasers on March 8, 2016 to include the Sixth
Additional Subscription Amount therein and to deliver to the Escrow Agent
original Allonges and Warrants for the Sixth Additional Subscription Amount.
 
9.           In connection with the Sixth Additional Initial Closing, the
Company agrees to pay Grushko & Mittman, P.C. a legal fee of $2,500.
 
10.          Except as specifically described herein, there is no other waiver
expressed or implied.
 
 
2

 
 
11.          In this Agreement words importing the singular number include the
plural and vice versa; words importing the masculine gender include the feminine
and neutral genders. The word “person” includes an individual, body corporate,
partnership, trustee or trust or unincorporated association executor,
administrator or legal representative.
 
12.           The invalidity or unenforceability of any provision hereof will in
no way affect the validity or enforceability of any other provision.
 
13.         All notices, demands, requests, consents, approvals, and other
communications required or permitted in connection with this Agreement shall be
made and given in the same manner set forth in Section 5.4 of the March 2016
SPA.
 
14.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflicts of laws and
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York in the federal courts located in the state of
New York. Both parties and the individuals executing this Agreement and other
agreements on behalf of the parties agree to submit to the jurisdiction of such
courts and waive trial by jury. The prevailing party (which shall be the party
which receives an award most closely resembling the remedy or action sought)
shall be entitled to recover from the other party its reasonable attorney’s fees
and costs. In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.
 
15.         The division of this Agreement into articles, sections, subsections
and paragraphs and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation of this agreement.
 
16.         This Agreement may be executed in counterparts, all of which when
taken together shall be considered one and the same Agreement and shall become
effective when the counterparts have been signed by each party and delivered to
the other party, it is being understood that all parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile or PDF
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.
 
(Signatures to follow)
 
 
3

 
 
IN WITNESS WHEREOF, the Company and the undersigned Purchasers have caused this
Agreement to be executed as of the date first written above.
 
 
 
FRIENDABLE, INC.
the “Company” 

 
 
 
 
 
 
 
 
 
 
 
 
By:  
/s/ Robert Rositano

 
 
 
Name: Robert A. Rositano, Jr.

 
 
 
Title:  CEO
 

 
 
 
ALPHA CAPITAL ANSTALT
the “Purchaser”
 
 
 
 
 
 
 
 
 
 
 
 
By:  
/s/ Konrad Ackermann

 
 
 
Name: Konrad Ackermann
 
 
 
Title: Director

 

 
 
 
COVENTRY ENTERPRISES LLC
the “Purchaser”
 
 
 
 
 
 
 
 
 
 
 
 
By:  
/s/ Sol Eisenberg

 
 
 
Name: Sol Eisenberg
 
 
 
Title: ---
 


 
 
 
 
 
PALLADIUM CAPITAL ADVISORS LLC
the “Placement Agent”
 
 
 
 
 
 
 
 
 
By:  
/s/ Joel Padowitz

 
 
 
Name: Joel Padowitz
 
 
 
Title: ---

 

 
 
 
 
4

 
 
SCHEDULE A
 
MARCH 2016 CLOSING
 
PURCHASERS
PURCHASE PRICE AND PRINCIPAL AMOUNT OF NOTE
WARRANTS
ALPHA CAPITAL ANSTALT
Lettstrasse 32
9490 Vaduz, Liechtenstein
Attn: Konrad Ackermann, Director
Fax: 011-423-2323196
$110,000.00
44,000,000
COVENTRY ENTERPRISES LLC
80 S.W. 8th Street, #2000
Miami, FL 33130
$90,000.00
36,000,000
PALLADIUM CAPITAL ADVISORS, LLC
230 Park Avenue, Suite 539
New York, NY 10169
Fax:
Taxpayer ID#:
Partial Placement Agent Fee in the amount of $5,000.00 *
2,000,000
TOTAL
$205,000.00
82,000,000

 
* A Note in the amount of $5,000 and corresponding Warrants as described in
Section 2 of the Securities Purchase Agreement will be issued to Palladium
Capital Advisors LLC in lieu of a corresponding cash amount of a portion of its
placement agent fee.
 
AMENDMENT AND CLOSING AGREEMENT
 
PURCHASERS
ADDITIONAL SUBSCRIPTION AMOUNT
WARRANTS
ALPHA CAPITAL ANSTALT
Lettstrasse 32
9490 Vaduz, Liechtenstein
Attn: Konrad Ackermann, Director
Fax: 011-423-2323196
$100,000.00
40,000,000
PALLADIUM CAPITAL ADVISORS, LLC
230 Park Avenue, Suite 539
New York, NY 10169
Fax:
Taxpayer ID#:
Partial Placement Agent Fee in the amount of $2,500.00*
1,000,000
TOTAL
$107,500.00
41,000,000

 
* A Note in the amount of $2,500 and corresponding Warrants as described in
Section 2 of the Securities Purchase Agreement will be issued to Palladium
Capital Advisors LLC in lieu of a corresponding cash amount of its placement
agent fee.
 
 
5

 
 
SECOND AMENDMENT AND CLOSING AGREEMENT
 
PURCHASERS
ADDITIONAL SUBSCRIPTION AMOUNT
WARRANTS
ALPHA CAPITAL ANSTALT
Lettstrasse 32
9490 Vaduz, Liechtenstein
Attn: Konrad Ackermann, Director
Fax: 011-423-2323196
$110,000.00
44,000,000
PALLADIUM CAPITAL ADVISORS, LLC
230 Park Avenue, Suite 539
New York, NY 10169
Fax:
Taxpayer ID#:
Partial Placement Agent Fee in the amount of $2,750.00*
1,100,000
TOTAL
$112,750.00
45,100,000

 
* A Note in the amount of $2,750 and corresponding Warrants as described in
Section 2 of the Securities Purchase Agreement will be issued to Palladium
Capital Advisors LLC in lieu of a corresponding cash amount of its placement
agent fee.
 
THIRD AMENDMENT AND CLOSING AGREEMENT
 
PURCHASERS
PURCHASE PRICE AND PRINCIPAL AMOUNT OF NOTE
WARRANTS
ALPHA CAPITAL ANSTALT
Lettstrasse 32
9490 Vaduz, Liechtenstein
Attn: Konrad Ackermann, Director
Fax: 011-423-2323196
$160,000.00
64,000,000
PALLADIUM CAPITAL ADVISORS, LLC
230 Park Avenue, Suite 539
New York, NY 10169
Fax:
Taxpayer ID#:
Partial Placement Agent Fee in the amount of $4,000.00 *
See note below.
TOTAL
$164,000.00
64,000,000

 
* A Note in the amount of $4,000 as described in Section 2 of the Securities
Purchase Agreement will be issued to Palladium Capital Advisors LLC in lieu of a
corresponding cash amount of a portion of its placement agent fee. Palladium
Capital Advisors LLC has waived the requirement for the Company to deliver the
corresponding Warrants in connection with this Closing.
 
 
 
6

 
 
FOURTH AMENDMENT AND CLOSING AGREEMENT
 
PURCHASERS
PURCHASE PRICE AND PRINCIPAL AMOUNT OF NOTE
WARRANTS
ALPHA CAPITAL ANSTALT
Lettstrasse 32
9490 Vaduz, Liechtenstein
Attn: Konrad Ackermann, Director
Fax: 011-423-2323196
$50,000.00
20,000,000
PALLADIUM CAPITAL ADVISORS, LLC
230 Park Avenue, Suite 539
New York, NY 10169
Fax:
Taxpayer ID#:
Partial Placement Agent Fee in the amount of $1,250.00 *
See note below.
TOTAL
$51,250.00
20,000,000

 
* A Note in the amount of $1,250 as described in Section 2 of the Securities
Purchase Agreement will be issued to Palladium Capital Advisors LLC in lieu of a
corresponding cash amount of a portion of its placement agent fee. Palladium
Capital Advisors LLC has waived the requirement for the Company to deliver the
corresponding Warrants in connection with this Closing.
 
 
FIFTH AMENDMENT AND CLOSING AGREEMENT
 
PURCHASERS
PURCHASE PRICE AND PRINCIPAL AMOUNT OF NOTE
WARRANTS
ALPHA CAPITAL ANSTALT
Lettstrasse 32
9490 Vaduz, Liechtenstein
Attn: Konrad Ackermann, Director
Fax: 011-423-2323196
$50,000.00
20,000,000
PALLADIUM CAPITAL ADVISORS, LLC
230 Park Avenue, Suite 539
New York, NY 10169
Fax:
Taxpayer ID#:
Partial Placement Agent Fee in the amount of $1,250.00 *
See note below.
TOTAL
$51,250.00
20,000,000

 
* A Note in the amount of $1,250 as described in Section 2 of the Securities
Purchase Agreement will be issued to Palladium Capital Advisors LLC in lieu of a
corresponding cash amount of a portion of its placement agent fee. Palladium
Capital Advisors LLC has waived the requirement for the Company to deliver the
corresponding Warrants in connection with this Closing.
 
 
7

 
 
SIXTH AMENDMENT AND CLOSING AGREEMENT
 
PURCHASERS
ADDITIONAL SUBSCRIPTION AMOUNT
WARRANTS
ALPHA CAPITAL ANSTALT
Lettstrasse 32
9490 Vaduz, Liechtenstein
Attn: Konrad Ackermann, Director
Fax: 011-423-2323196
$110,000.00
44,000,000
PALLADIUM CAPITAL ADVISORS, LLC
230 Park Avenue, Suite 539
New York, NY 10169
Fax:
Taxpayer ID#:
Partial Placement Agent Fee in the amount of $2,750.00*
See note below
TOTAL
$112,750.00
44,000,000

 
* A Note in the amount of $2,750 as described in Section 2 of the Securities
Purchase Agreement will be issued to Palladium Capital Advisors LLC in lieu of a
corresponding cash amount of a portion of its placement agent fee. Palladium
Capital Advisors LLC has waived the requirement for the Company to deliver the
corresponding Warrants in connection with this Closing.
 
 
 
 
 
 
 
 
 
 
 
 
 
8
